Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 03/01/2022. Claims 1-20 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see pages 6-7, filed 03/01/2022, regarding the rejection of previous claims 1, 8, and 15 under 35 U.S.C. §103 in view of Kamajaya et al. US 20170263122 A1 (“Kamajaya”) have been fully considered but they are not persuasive. Applicant argues that Kamajaya does not teach the element “calculating an alternative route for each of at least one alternative roadway as the vehicle approaches points along its route.” Specifically, applicant argues that because Kamajaya teaches in paragraph 36 that operations for determining whether an alternative route along an alternative roadway may be repeated at each intersection, and that this means that the user of Kamajaya would only be prompted with an alternative route. Contrarily, applicant also argues that paragraph 61 teaches determining at least one alternate route in response to a request by a user wanting to bypass a traffic congestion. However, as shown in FIG. 6 and as discussed in further detail below, Kamajaya teaches these situations as examples of when the system would calculate an alternative route, and they are not exclusive. In FIG. 6, the system receives traffic data collected by a camera of an associated vehicle, determines whether the rate of traffic satisfies a traffic rate threshold, and determines at least one alternate route option based on the set of traffic data. Paragraph 61 teaches that this can be by request of the user or in response to historical data regarding traffic on a particular road, and this reads on the claim language of calculating an alternative route for each of at least one alternative roadway as the vehicle approaches points along its route.
Applicant’s arguments, see pages 7-8, filed 03/01/2022, with respect to the rejection(s) of amended claim(s) 1, 8, and 15 under 35 U.S.C. §103 have been fully considered and are persuasive. The newly added element “wherein the alternative route for each of the at least one alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway” is not taught by Kamajaya, Passinger et al. US 20140278069 A1 (“Passinger”), or Ehlers US 20070129055 A1 (“Ehlers”). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kurciska et al. US 20100292916 A1 (“Kurciska”). Similarly, the dependent claims, which applicant argues should be allowable on merits of the independent claims alone, are now rejected under 35 U.S.C. §103 in view of Kamajaya, Passinger, Ehlers, and Kurciska. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamajaya et al. US 20170263122 A1 (“Kamajaya”) in view of Passinger et al. US 20140278069 A1 (“Passinger”), Ehlers US 20070129055 A1 (“Ehlers”), and Kurciska et al. US 20100292916 A1 (“Kurciska”).
	Regarding Claim 1. Kamajaya teaches a method of dynamically updating route guidance for a vehicle, the method comprising:
	generating a projected route based on a fastest trip route calculated based on a beginning position of the trip and a destination of the trip (an operational flowchart of a dynamic route generation process is shown in FIG. 6. The invention is intended to, among other things, allow a user to better detect high traffic congestion and allow for more efficient time management by a user safely avoiding traffic congestion [paragraph 17]. The dynamic route generation process includes determining whether the rate of traffic satisfies a traffic rate threshold based on performing image analysis and statistical analysis on a set of traffic data [FIG. 6, numeral 604], and the system can determine at least one alternate route option based on the set of traffic data [FIG. 6, numeral 606], and the at least one alternate route can be created based on the shortest travel time, where the determined alternate routes can start at the current location of the vehicle and end at any location entered by the user [paragraph 61], which reads on generating a projected route based on a fastest trip route calculated based on a beginning position of the trip and a destination of the trip);
	calculating an alternative route for each of at least one alternative roadway as the vehicle approaches points along its route (the camera sharing program determines at least one alternate route [paragraph 61]. Determining at least one alternate route can be based on the received set of traffic data, and can start the alternate routes at the current location of the vehicle, which means that at least one alternative route can be calculated at any point along the vehicle’s travel path); and
	in an instance at least one alternative route is within the arrival tolerance, creating a signal relating to the at least one alternative route within the time threshold (a system of cameras (digital or attached to a car) that can view traffic conditions and collect traffic data [paragraph 17, FIG. 2], and transmits this data to a server at 114. According to at least one embodiment, each camera can be attached with a signal transmitter device (e.g., WIFI/4G) capable of continuously broadcasting a signal [paragraph 21]. These signals contain sets of traffic data that are received by the server at step 602 and are related to the at least one alternative route. Kamajaya also teaches that after determining at least one alternate route option based on the set of traffic data at numeral 606, the system displays the at least one alternate route option within a user interface at numeral 608 [FIG. 6], which reads on creating a signal relating to at least one alternative route. The at least one alternate route can be created based on the shortest travel time or shortest travel distance [paragraph 61], or it can determine the route based on a traffic rate threshold [paragraph 59]).
	Kamajaya does not teach:
	points along its route can have one or more intersections.
	However, Ehlers teaches:
	points along its route can have one or more intersections (an information system for a motor vehicle [paragraph 8] which includes an input system, a positioning system, and a routing system a route planning system. Once initiated, an onboard guidance and navigation system will initiate a communications session with a traffic control system and operator [paragraph 70]. The communication session will cause the original planned and or modified routes to be shared with the traffic control system or systems having control over traffic signaling devices along the planned and or modified route [paragraph 77]. These plans along with the location, speed and direction data pertaining to the vehicle following that route, will cause the traffic control system to perform whatever changes in state are necessary to ensure that all in route control signals, systems or devices are in a state, in sufficient time, to minimize or eliminate any traffic, congestion or in route delays. Timing of the traffic control devices at intersections is accomplished by the in-vehicle system, which makes every intersection on the planned route a waypoint in the route. As the vehicle travels along the planned route and applies dynamic changes, the estimated time of arrival will be computed and reported to the traffic control system for each intersection waypoint by the in-vehicle system, making the traffic control system aware of the estimated time of arrival of the vehicle at each intersection thus improving and overall efficiency and safety of the system).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with points along itsroute can have one or more intersections as taught by Ehlers so that the system of Kamajaya can calculate alternative routes at intersections and find better routes to meet the driver’s travel time requirements.
	Kamajaya also does not teach:
	receiving an arrival tolerance indicator for a trip, wherein the arrival tolerance indicator comprises an arrival tolerance; and the time threshold is the arrival tolerance.
	However, Passinger teaches:
	receiving an arrival tolerance indicator for a trip, wherein the arrival tolerance indicator comprises an arrival tolerance; and the time threshold is the arrival tolerance (a method of displaying information on a display device of an aircraft, comprising: receiving data indicating a point selected from a trajectory of a flight path; determining an estimated time of arrival minimum and an estimated time of arrival maximum based on the point [Claim 1]; and further comprising receiving a required time of arrival tolerance [Claim 8]. An estimated time of arrival (ETA), required time of arrival (RTA), and the arrival tolerance can be displayed on the user interface shown in FIGS. 2A-2C at numeral 21, which reads on an arrival tolerance indicator, and the time of arrival related information is based on the flight path data and the user input [paragraph 25], so the route displayed is within the arrival tolerance).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with receiving an arrival tolerance indicator for a trip, wherein the arrival tolerance indicator comprises an arrival tolerance; and the time threshold is the arrival tolerance as taught by Passinger so as to allow the route guidance system to operate within a tolerance in case there is an unanticipated issue on the road or heavier traffic than the system could reasonably predict.
	Kamajaya also does not teach:
	wherein the alternative route for each of the at least one alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway.
	However, Kurciska teaches:
	wherein the alternative route for each of the at least one alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway (FIG. 2 shows a process for operating a navigation method in which the system calculates the fastest route to an end point including a carpool lane, and a fastest route without a carpool lane. The system can consider both the starting point of the vehicle, as shown in FIG. 2, and the present location of the user [paragraph 52]. The system can be designed to allow the user to make a selection to determine whether the alternative route selection should be permitted, and so the alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with wherein the alternative route for each of the at least one alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway as taught by Kurciska so as to allow the system to avoid travel lanes that are not permitted, blocked by construction, or simply have slower traffic in order to determine the fastest route possible for the user. 
	Regarding Claim 2. Kamajaya in combination with Passinger, Ehlers, and Kurciska teaches the method of Claim 1.
	Kamajaya also teaches:
	further comprising altering the projected route of the vehicle to one of the at least one alternative routes within the time threshold in response to the signal (the user interface (UI) can display one or more alternate route options in order to bypass congestion [paragraph 45]. At step 608, the system displays the at least one alternate route option within a user interface to the user, and at step 610, based on a selection by a user, the system displays a selected alternate route within the user interface [FIG. 6]. This is in response to the traffic data received from the signal sent by the camera system at step 602).
	Kamajaya does not teach:
	the time threshold is an arrival tolerance.
	However, Passinger teaches:
	the time threshold is an arrival tolerance (a method of displaying information on a display device of an aircraft, comprising: receiving data indicating a point selected from a trajectory of a flight path; determining an estimated time of arrival minimum and an estimated time of arrival maximum based on the point [Claim 1]; and further comprising receiving a required time of arrival tolerance [Claim 8]. An estimated time of arrival (ETA), required time of arrival (RTA), and the arrival tolerance can be displayed on the user interface shown in FIGS. 2A-2C at numeral 21, which reads on an arrival tolerance indicator, and the time of arrival related information is based on the flight path data and the user input [paragraph 25], so the route displayed is within the arrival tolerance).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with the time threshold is an arrival tolerance as taught by Passinger so as to allow the route guidance system to operate within a tolerance in case there is an unanticipated issue on the road or heavier traffic than the system could reasonably predict.
	Regarding Claim 3. Kamajaya in combination with Passinger, Ehlers, and Kurciska teaches the method of Claim 2.
	Kamajaya also teaches:
	wherein the signal to alter the projected route of the vehicle is provided to a user interface (after the system determines at least one alternate route option based on the set of traffic data in step 606, the system displays the at least one alternate route option within a user interface at step 608 [FIG. 6]. The display may be located in a cockpit of the aircraft for viewing by, for example, a pilot of the aircraft, which reads on providing to a driver of the vehicle a signal to alter the projected route).
	Regarding Claim 4. Kamajaya in combination with Passinger, Ehlers, and Kurciska teaches the method of Claim 1.
	Kamajaya also teaches:
	further comprising providing the projected route and at least one alternative route to a user interface (after the system determines at least one alternate route option based on the set of traffic data in step 606, the system displays the at least one alternate route option within a user interface at step 608 [FIG. 6]. In at least one embodiment, an option for a user of a vehicle to retrieve multiple sets of traffic data and view them simultaneously on the user interface [paragraph 45]. Additionally, the UI can display one or more alternate route options in order to bypass congestion, which means that the UI can display multiple routes simultaneously, which means that the system of Kamajaya can provide the projected route and at least one alternative route to the user interface. Even the language “display the at least one alternate route option within a user interface” in step 608 of FIG. 6 indicates that the user interface can display more than one route based on the set of traffic data).
	Regarding Claim 5. Kamajaya in combination with Passinger, Ehlers, and Kurciska teaches the method of Claim 1.
	Kamajaya does not teach:
	wherein the arrival tolerance indicator comprises at least one of a total travel time to the destination or a target arrival time.
	However, Passinger teaches:
	wherein the arrival tolerance indicator comprises at least one of a total travel time to the destination or a target arrival time (a user interface that displays the arrival tolerance along with the estimated time of arrival [FIG. 2A]. The user interface may automatically display the time of arrival related information at numeral 21 of FIG. 2A, and the interface can also display a required arrival time (RTA) or optimal RTA [paragraph 19], which reads on a target arrival time).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with wherein the arrival tolerance indicator comprises at least one of a total travel time to the destination or a target arrival time as taught by Passinger so that the user can be made aware the target arrival time.
	Regarding Claim 6. Kamajaya in combination with Passinger, Ehlers, and Kurciska teaches the method of Claim 1.
	Kamajaya does not teach:
	wherein the arrival tolerance indicator is received from a user.
	However, Passinger teaches:
	wherein the arrival tolerance indicator is received from a user (a user interface that displays the arrival tolerance along with the estimated time of arrival [FIG. 2A]. The user interface may automatically display the time of arrival related information at numeral 21 of FIG. 2A. In at least one example, the user interface at numeral 20 may automatically display the time of arrival related information based on a flight condition of the aircraft and/or based on information entered by a user [paragraph 16]).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with wherein the arrival tolerance indicator is received from a user as taught by Passinger so that the user can receive the arrival tolerance information.
	Regarding Claim 7. Kamajaya in combination with Passinger, Ehlers, and Kurciska teaches the method of Claim 1.
	Kamajaya also teaches:
wherein an alternative route is within the arrival tolerance in an instance an increase in the total time of travel to the destination over the projected route is less than the time threshold (the camera sharing program determines at least one alternate route, and the alternate route can be created based on the shortest travel time [paragraph 61]. At step 604 of FIG. 6, the system determines whether the rate of traffic satisfies a traffic rate threshold based on performing image analysis and statistical analysis on the set of traffic data. The Kamajaya invention is intended to, among other things, allow a user to better detect high traffic congestion and allow for more efficient time management by a user safely avoiding traffic congestion [paragraph 17]. The route generation process may terminate if the program determines that the received set of traffic data does not satisfy a traffic rate threshold, but if the camera sharing program determines that the received set of traffic data satisfies the traffic rate threshold, the program may continue to determine at least one alternate route at step 606 [paragraph 59], and because steps 604 and 606 are a response to receiving traffic data at step 602, this process can be repeated when the program receives new traffic data. Additionally, this process includes determining whether the rate of traffic satisfies the traffic rate threshold based on performing image analysis and statistical analysis on a set of traffic data [FIG. 6, numeral 604], and the system can determine at least one alternate route option based on the set of traffic data [FIG. 6, numeral 606], and the at least one alternate route can be created based on the shortest travel time, where the determined alternate routes can start at the current location of the vehicle and end at any location entered by the user [paragraph 61]. This means that the alternative route is within the traffic rate threshold in an instance where an increase in the average traffic rate will lead to an increase in the total time of travel to destination over the projected route).
	Kamajaya does not teach: 
	the time threshold is an arrival tolerance.
	However, Passinger teaches:
	the time threshold is an arrival tolerance (a method of displaying information on a display device of an aircraft, comprising: receiving data indicating a point selected from a trajectory of a flight path; determining an estimated time of arrival minimum and an estimated time of arrival maximum based on the point [Claim 1]; and further comprising receiving a required time of arrival tolerance [Claim 8]. An estimated time of arrival (ETA), required time of arrival (RTA), and the arrival tolerance can be displayed on the user interface shown in FIGS. 2A-2C at numeral 21, which reads on an arrival tolerance indicator, and the time of arrival related information is based on the flight path data and the user input [paragraph 25], so the route displayed is within the arrival tolerance).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with the time threshold is an arrival tolerance as taught by Passinger so as to allow the route guidance system to operate within a tolerance in case there is an unanticipated issue on the road or heavier traffic than the system could reasonably predict.
	Regarding Claim 8. Kamajaya teaches an apparatus for dynamically updating route guidance for a vehicle, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions (a camera sharing program that may be a system, a method, and/or a computer program product [paragraph 23]. The invention may include a computer readable storage medium having computer readable program instructions thereon for causing a processor to carry out aspects of the invention. The computer readable medium may include a portable computer disk, a random access memory, read-only memory, or some other form of memory device [paragraph 24]), the computer program code instructions configured to, when executed, cause the apparatus to: 
	generate a projected route based on a fastest trip route calculated based on a beginning position of the trip and a destination of the trip (an operational flowchart of a dynamic route generation process is shown in FIG. 6. The invention is intended to, among other things, allow a user to better detect high traffic congestion and allow for more efficient time management by a user safely avoiding traffic congestion [paragraph 17]. The dynamic route generation process includes determining whether the rate of traffic satisfies a traffic rate threshold based on performing image analysis and statistical analysis on a set of traffic data [FIG. 6, numeral 604], and the system can determine at least one alternate route option based on the set of traffic data [FIG. 6, numeral 606], and the at least one alternate route can be created based on the shortest travel time, where the determined alternate routes can start at the current location of the vehicle and end at any location entered by the user [paragraph 61], which reads on generating a projected route based on a fastest trip route calculated based on a beginning position of the trip and a destination of the trip);
	calculate an alternative route for each of at least one alternative roadway as the vehicle approaches points along its route (the camera sharing program determines at least one alternate route [paragraph 61]. Determining at least one alternate route can be based on the received set of traffic data, and can start the alternate routes at the current location of the vehicle, which means that at least one alternative route can be calculated at any point along the vehicle’s travel path, including at intersections); and
	in an instance at least one alternative route is within a time threshold, create a signal relating to the at least one alternative route within the time threshold (a system of cameras (digital or attached to a car) that can view traffic conditions and collect traffic data [paragraph 17, FIG. 2], and transmits this data to a server at 114. According to at least one embodiment, each camera can be attached with a signal transmitter device (e.g., WIFI/4G) capable of continuously broadcasting a signal [paragraph 21]. These signals contain sets of traffic data that are received by the server at step 602 and are related to the at least one alternative route. After determining at least one alternate route option based on the set of traffic data at numeral 606, the system displays the at least one alternate route option within a user interface at numeral 608 [FIG. 6], which reads on creating a signal relating to at least one alternative route. The at least one alternate route can be created based on the shortest travel time or shortest travel distance [paragraph 61], or it can determine the route based on a traffic rate threshold [paragraph 59]).
	Kamajaya does not teach:
	Points along its route can have one or more intersections.
	However, Ehlers teaches:
	Points along its route can have one or more intersections (an information system for a motor vehicle [paragraph 8] which includes an input system, a positioning system, and a routing system a route planning system. Once initiated, an onboard guidance and navigation system will initiate a communications session with a traffic control system and operator [paragraph 70]. The communication session will cause the original planned and or modified routes to be shared with the traffic control system or systems having control over traffic signaling devices along the planned and or modified route [paragraph 77]. These plans along with the location, speed and direction data pertaining to the vehicle following that route, will cause the traffic control system to perform whatever changes in state are necessary to ensure that all in route control signals, systems or devices are in a state, in sufficient time, to minimize or eliminate any traffic, congestion or in route delays. Timing of the traffic control devices at intersections is accomplished by the in-vehicle system, which makes every intersection on the planned route a waypoint in the route. As the vehicle travels along the planned route and applies dynamic changes, the estimated time of arrival will be computed and reported to the traffic control system for each intersection waypoint by the in-vehicle system, making the traffic control system aware of the estimated time of arrival of the vehicle at each intersection thus improving and overall efficiency and safety of the system).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with points along its route can have one or more intersections as taught by Ehlers so that the system of Kamajaya can calculate alternative routes at intersections and find better routes to meet the driver’s travel time requirements.
	Kamajaya also does not teach:
	receiving an arrival tolerance indicator for a trip; and the time threshold is the arrival tolerance.
	However, Passinger teaches:
	receiving an arrival tolerance indicator for a trip; where the time threshold is the arrival tolerance (a method of displaying information on a display device of an aircraft, comprising: receiving data indicating a point selected from a trajectory of a flight path; determining an estimated time of arrival minimum and an estimated time of arrival maximum based on the point [Claim 1]; and further comprising receiving a required time of arrival tolerance [Claim 8]. An estimated time of arrival (ETA), required time of arrival (RTA), and the arrival tolerance can be displayed on the user interface shown in FIGS. 2A-2C at numeral 21, which reads on an arrival tolerance indicator, and the time of arrival related information is based on the flight path data and the user input [paragraph 25], so the route displayed is within the arrival tolerance).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with receiving an arrival tolerance indicator for a trip, wherein the arrival tolerance indicator comprises an arrival tolerance; and the time threshold is the arrival tolerance as taught by Passinger so as to allow the route guidance system to operate within a tolerance in case there is an unanticipated issue on the road or heavier traffic than the system could reasonably predict.
	Kamajaya also does not teach:
	wherein the alternative route for each of the at least one alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway.
	However, Kurciska teaches:
	wherein the alternative route for each of the at least one alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway (FIG. 2 shows a process for operating a navigation method in which the system calculates the fastest route to an end point including a carpool lane, and a fastest route without a carpool lane. The system can consider both the starting point of the vehicle, as shown in FIG. 2, and the present location of the user [paragraph 52]. The system can be designed to allow the user to make a selection to determine whether the alternative route selection should be permitted, and so the alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with wherein the alternative route for each of the at least one alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway as taught by Kurciska so as to allow the system to avoid travel lanes that are not permitted, blocked by construction, or simply have slower traffic in order to determine the fastest route possible for the user. 
	Regarding Claim 9. Kamajaya in combination with Passinger, Ehlers, and Kurciska teaches the apparatus of Claim 8. 
	Kamajaya also teaches:
	wherein the computer program code instructions are further configured to, when executed, cause the apparatus to alter the projected route of the vehicle to one of the at least one alternative routes within the time threshold in response to the signal (the user interface (UI) can display one or more alternate route options in order to bypass congestion [paragraph 45]. At step 608, the system displays the at least one alternate route option within a user interface to the user, and at step 610, based on a selection by a user, the system displays a selected alternate route within the user interface [FIG. 6]. This is in response to the traffic data received from the signal sent by the camera system at step 602. Additionally, all of the instructions for the invention of Kamajaya can be stored on a computer readable storage medium [paragraph 23]).
	Kamajaya does not teach:
	the time threshold is an arrival tolerance.
	However, Passinger teaches:
	the time threshold is an arrival tolerance (a method of displaying information on a display device of an aircraft, comprising: receiving data indicating a point selected from a trajectory of a flight path; determining an estimated time of arrival minimum and an estimated time of arrival maximum based on the point [Claim 1]; and further comprising receiving a required time of arrival tolerance [Claim 8]. An estimated time of arrival (ETA), required time of arrival (RTA), and the arrival tolerance can be displayed on the user interface shown in FIGS. 2A-2C at numeral 21, which reads on an arrival tolerance indicator, and the time of arrival related information is based on the flight path data and the user input [paragraph 25], so the route displayed is within the arrival tolerance).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with the time threshold is an arrival tolerance as taught by Passinger so as to allow the route guidance system to operate within a tolerance in case there is an unanticipated issue on the road or heavier traffic than the system could reasonably predict.
	Regarding Claim 10. Kamajaya in combination with Passinger, Ehlers, and Kurciska teaches the apparatus of Claim 9. 
	Kamajaya also teaches:
	wherein the signal to alter the projected route of the vehicle is provided to a driver of the vehicle (after the system determines at least one alternate route option based on the set of traffic data in step 606, the system displays the at least one alternate route option within a user interface at step 608 [FIG. 6]. The display may be located in a cockpit of the aircraft for viewing by, for example, a pilot of the aircraft, which reads on providing to a driver of the vehicle a signal to alter the projected route).
	Regarding Claim 11. Kamajaya in combination with Passinger, Ehlers, and Kurciska teaches the apparatus of Claim 8. 
	Kamajaya also teaches:
	wherein the computer program code instructions are further configured to, when executed, cause the apparatus to provide the projected route and at least one alternative route to a user interface (after the system determines at least one alternate route option based on the set of traffic data in step 606, the system displays the at least one alternate route option within a user interface at step 608 [FIG. 6]. In at least one embodiment, an option for a user of a vehicle to retrieve multiple sets of traffic data and view them simultaneously on the user interface [paragraph 45]. Additionally, the UI can display one or more alternate route options in order to bypass congestion, which means that the UI can display multiple routes simultaneously, which means that the system can provide the projected route and at least one alternative route to the user interface. Even the language “display the at least one alternate route option within a user interface” in step 608 of FIG. 6 indicates that the user interface can display more than one route based on the set of traffic data).
	Regarding Claim 12. Kamajaya in combination with Passinger, Ehlers, and Kurcisa teaches the apparatus of Claim 8. 
	Kamajaya does not teach:
	wherein the arrival tolerance indicator comprises at least one of a total travel time to the destination or a target arrival time.
	However, Passinger teaches:
	wherein the arrival tolerance indicator comprises at least one of a total travel time to the destination or a target arrival time (a user interface that displays the arrival tolerance along with the estimated time of arrival [FIG. 2A]. The user interface may automatically display the time of arrival related information at numeral 21 of FIG. 2A, and the interface can also display a required arrival time (RTA) or optimal RTA [paragraph 19], which reads on a target arrival time).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with wherein the arrival tolerance indicator comprises at least one of a total travel time to the destination or a target arrival time as taught by Passinger so that the user can be made aware the target arrival time.
	Regarding Claim 13. Kamajaya in combination with Passinger, Ehlers, and Kurcisa teaches the apparatus of Claim 8. 
	Kamajaya does not teach:
	wherein the arrival tolerance indicator is received from a user.
	However, Passinger teaches:
	wherein the arrival tolerance indicator is received from a user (a user interface that displays the arrival tolerance along with the estimated time of arrival [FIG. 2A]. The user interface may automatically display the time of arrival related information at numeral 21 of FIG. 2A. In at least one example, the user interface at numeral 20 may automatically display the time of arrival related information based on a flight condition of the aircraft and/or based on information entered by a user [paragraph 16]).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with wherein the arrival tolerance indicator is received from a user as taught by Passinger so that the user can receive the arrival tolerance information.
	Regarding Claim 14. Kamajaya in combination with Passinger, Ehlers, and Kurcisa teaches the apparatus of Claim 8. 
	Kamajaya also teaches:
	wherein an alternative route is within the arrival tolerance in an instance an increase in the total time of travel to the destination over the projected route is less than the time threshold (the camera sharing program determines at least one alternate route, and the alternate route can be created based on the shortest travel time [paragraph 61]. At step 604 of FIG. 6, the system determines whether the rate of traffic satisfies a traffic rate threshold based on performing image analysis and statistical analysis on the set of traffic data. The invention is intended to, among other things, allow a user to better detect high traffic congestion and allow for more efficient time management by a user safely avoiding traffic congestion [paragraph 17]. The route generation process may terminate if the program determines that the received set of traffic data does not satisfy a traffic rate threshold, but if the camera sharing program determines that the received set of traffic data satisfies the traffic rate threshold, the program may continue to determine at least one alternate route at step 606 [paragraph 59], and because steps 604 and 606 are a response to receiving traffic data at step 602, this process can be repeated when the program receives new traffic data. Additionally, this process includes determining whether the rate of traffic satisfies the traffic rate threshold based on performing image analysis and statistical analysis on a set of traffic data [FIG. 6, numeral 604], and the system can determine at least one alternate route option based on the set of traffic data [FIG. 6, numeral 606], and the at least one alternate route can be created based on the shortest travel time, where the determined alternate routes can start at the current location of the vehicle and end at any location entered by the user [paragraph 61]. This means that the alternative route is within the traffic rate threshold in an instance where an increase in the average traffic rate will lead to an increase in the total time of travel to destination over the projected route).
	Kamajaya does not teach: 
	the time threshold is an arrival tolerance.
	However, Passinger teaches:
	the time threshold is an arrival tolerance (a method of displaying information on a display device of an aircraft, comprising: receiving data indicating a point selected from a trajectory of a flight path; determining an estimated time of arrival minimum and an estimated time of arrival maximum based on the point [Claim 1]; and further comprising receiving a required time of arrival tolerance [Claim 8]. An estimated time of arrival (ETA), required time of arrival (RTA), and the arrival tolerance can be displayed on the user interface shown in FIGS. 2A-2C at numeral 21, which reads on an arrival tolerance indicator, and the time of arrival related information is based on the flight path data and the user input [paragraph 25], so the route displayed is within the arrival tolerance).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with the time threshold is an arrival tolerance as taught by Passinger so as to allow the route guidance system to operate within a tolerance in case there is an unanticipated issue on the road or heavier traffic than the system could reasonably predict.
	Regarding Claim 15. Kamajaya teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein (a camera sharing program that may be a system, a method, and/or a computer program product [paragraph 23]. The invention may include a computer readable storage medium having computer readable program instructions thereon for causing a processor to carry out aspects of the invention. The computer readable medium may include a portable computer disk, a random access memory, read-only memory, or some other form of memory device [paragraph 24]), the computer-executable program code portions comprising program code instructions configured to:
	generate a projected route based on a fastest trip route calculated based on a beginning position of the trip and a destination of the trip (an operational flowchart of a dynamic route generation process is shown in FIG. 6. The invention is intended to, among other things, allow a user to better detect high traffic congestion and allow for more efficient time management by a user safely avoiding traffic congestion [paragraph 17]. The dynamic route generation process includes determining whether the rate of traffic satisfies a traffic rate threshold based on performing image analysis and statistical analysis on a set of traffic data [FIG. 6, numeral 604], and the system can determine at least one alternate route option based on the set of traffic data [FIG. 6, numeral 606], and the at least one alternate route can be created based on the shortest travel time, where the determined alternate routes can start at the current location of the vehicle and end at any location entered by the user [paragraph 61], which reads on generating a projected route based on a fastest trip route calculated based on a beginning position of the trip and a destination of the trip);
	calculate an alternative route for each of at least one alternative roadway as a vehicle approaches points along its route (the camera sharing program determines at least one alternate route [paragraph 61]. Determining at least one alternate route can be based on the received set of traffic data, and can start the alternate routes at the current location of the vehicle, which means that at least one alternative route can be calculated at any point along the vehicle’s travel path, including at intersections); and
	in an instance at least one alternative route is within a time threshold, create a signal relating to the at least one alternative route within the time threshold (a system of cameras (digital or attached to a car) that can view traffic conditions and collect traffic data [paragraph 17, FIG. 2], and transmits this data to a server at 114. According to at least one embodiment, each camera can be attached with a signal transmitter device (e.g., WIFI/4G) capable of continuously broadcasting a signal [paragraph 21]. These signals contain sets of traffic data that are received by the server at step 602 and are related to the at least one alternative route. After determining at least one alternate route option based on the set of traffic data at numeral 606, the system displays the at least one alternate route option within a user interface at numeral 608 [FIG. 6], which reads on creating a signal relating to at least one alternative route. The at least one alternate route can be created based on the shortest travel time or shortest travel distance [paragraph 61], or it can determine the route based on a traffic rate threshold [paragraph 59]).
	Kamajaya does not teach:
	Points along its route can have one or more intersections.
	However, Ehlers teaches:
	Points along its route can have one or more intersections (an information system for a motor vehicle [paragraph 8] which includes an input system, a positioning system, and a routing system a route planning system. Once initiated, an onboard guidance and navigation system will initiate a communications session with a traffic control system and operator [paragraph 70]. The communication session will cause the original planned and or modified routes to be shared with the traffic control system or systems having control over traffic signaling devices along the planned and or modified route [paragraph 77]. These plans along with the location, speed and direction data pertaining to the vehicle following that route, will cause the traffic control system to perform whatever changes in state are necessary to ensure that all in route control signals, systems or devices are in a state, in sufficient time, to minimize or eliminate any traffic, congestion or in route delays. Timing of the traffic control devices at intersections is accomplished by the in-vehicle system, which makes every intersection on the planned route a waypoint in the route. As the vehicle travels along the planned route and applies dynamic changes, the estimated time of arrival will be computed and reported to the traffic control system for each intersection waypoint by the in-vehicle system, making the traffic control system aware of the estimated time of arrival of the vehicle at each intersection thus improving and overall efficiency and safety of the system).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with points along its route can have one or more intersections as taught by Ehlers so that the system of Kamajaya can calculate alternative routes at intersections and find better routes to meet the driver’s travel time requirements.
	Kamajaya also does not teach:
	receiving an arrival tolerance indicator for a trip; where the time threshold is the arrival tolerance.
	However, Passinger teaches:
	receiving an arrival tolerance indicator for a trip; and the time threshold is the arrival tolerance (a method of displaying information on a display device of an aircraft, comprising: receiving data indicating a point selected from a trajectory of a flight path; determining an estimated time of arrival minimum and an estimated time of arrival maximum based on the point [Claim 1]; and further comprising receiving a required time of arrival tolerance [Claim 8]. An estimated time of arrival (ETA), required time of arrival (RTA), and the arrival tolerance can be displayed on the user interface shown in FIGS. 2A-2C at numeral 21, which reads on an arrival tolerance indicator, and the time of arrival related information is based on the flight path data and the user input [paragraph 25], so the route displayed is within the arrival tolerance).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with receiving an arrival tolerance indicator for a trip, wherein the arrival tolerance indicator comprises an arrival tolerance; and the time threshold is the arrival tolerance as taught by Passinger so as to allow the route guidance system to operate within a tolerance in case there is an unanticipated issue on the road or heavier traffic than the system could reasonably predict.
	Kamajaya also does not teach:
	wherein the alternative route for each of the at least one alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway.
	However, Kurciska teaches:
	wherein the alternative route for each of the at least one alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway (FIG. 2 shows a process for operating a navigation method in which the system calculates the fastest route to an end point including a carpool lane, and a fastest route without a carpool lane. The system can consider both the starting point of the vehicle, as shown in FIG. 2, and the present location of the user [paragraph 52]. The system can be designed to allow the user to make a selection to determine whether the alternative route selection should be permitted, and so the alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with wherein the alternative route for each of the at least one alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway as taught by Kurciska so as to allow the system to avoid travel lanes that are not permitted, blocked by construction, or simply have slower traffic in order to determine the fastest route possible for the user. 
	Regarding Claim 16. Kamajaya in combination with Passinger, Ehlers, and Kuciska teaches the computer program product of Claim 15.
	Kamajaya also teaches:
	wherein the program code instructions are further configured to alter the projected route of the vehicle to one of the at least one alternative routes within the time threshold in response to the signal (the user interface (UI) can display one or more alternate route options in order to bypass congestion [paragraph 45]. At step 608, the system displays the at least one alternate route option within a user interface to the user, and at step 610, based on a selection by a user, the system displays a selected alternate route within the user interface [FIG. 6]. This is in response to the traffic data received from the signal sent by the camera system at step 602. Additionally, all of the instructions for the invention of Kamajaya can be stored on a computer readable storage medium [paragraph 23]).
	Kamajaya does not teach:
	the time threshold is an arrival tolerance.
	However, Passinger teaches:
	the time threshold is an arrival tolerance (a method of displaying information on a display device of an aircraft, comprising: receiving data indicating a point selected from a trajectory of a flight path; determining an estimated time of arrival minimum and an estimated time of arrival maximum based on the point [Claim 1]; and further comprising receiving a required time of arrival tolerance [Claim 8]. An estimated time of arrival (ETA), required time of arrival (RTA), and the arrival tolerance can be displayed on the user interface shown in FIGS. 2A-2C at numeral 21, which reads on an arrival tolerance indicator, and the time of arrival related information is based on the flight path data and the user input [paragraph 25], so the route displayed is within the arrival tolerance).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with the time threshold is an arrival tolerance as taught by Passinger so as to allow the route guidance system to operate within a tolerance in case there is an unanticipated issue on the road or heavier traffic than the system could reasonably predict.
	Regarding Claim 17. Kamajaya in combination with Passinger, Ehlers, and Kuciska teaches the computer program product of Claim 16.
	Kamajaya also teaches:
	wherein the signal to alter the projected route of the vehicle is provided to a driver of the vehicle (after the system determines at least one alternate route option based on the set of traffic data in step 606, the system displays the at least one alternate route option within a user interface at step 608 [FIG. 6]. The display may be located in a cockpit of the aircraft for viewing by, for example, a pilot of the aircraft, which reads on providing to a driver of the vehicle a signal to alter the projected route).
	Regarding Claim 18. Kamajaya in combination with Passinger, Ehlers, and Kuciska teaches the computer program product of Claim 15.
	Kamajaya also teaches:
	wherein the program code instructions are further configured to provide the projected route and at least one alternative route to a user interface (after the system determines at least one alternate route option based on the set of traffic data in step 606, the system displays the at least one alternate route option within a user interface at step 608 [FIG. 6]. In at least one embodiment, an option for a user of a vehicle to retrieve multiple sets of traffic data and view them simultaneously on the user interface [paragraph 45]. Additionally, the UI can display one or more alternate route options in order to bypass congestion, which means that the UI can display multiple routes simultaneously, which means that the system can provide the projected route and at least one alternative route to the user interface. Even the language “display the at least one alternate route option within a user interface” in step 608 of FIG. 6 indicates that the user interface can display more than one route based on the set of traffic data).
	Regarding Claim 19. Kamajaya in combination with Passinger, Ehlers, and Kuciska teaches the computer program product of Claim 15.
	Kamajaya does not teach:
	wherein the arrival tolerance indicator is received from a user and the arrival tolerance indicator comprises at least one of a total travel time to the destination or a target arrival time.
	However, Passinger teaches:
	wherein the arrival tolerance indicator is received from a user and the arrival tolerance indicator comprises at least one of a total travel time to the destination or a target arrival time (a user interface that displays the arrival tolerance along with the estimated time of arrival to the user [FIG. 2A]. The user interface may automatically display the time of arrival related information at numeral 21 of FIG. 2A, and the interface can also display a required arrival time (RTA) or optimal RTA [paragraph 19], which reads on a target arrival time. In at least one example, the user interface at numeral 20 may automatically display the time of arrival related information based on a flight condition of the aircraft and/or based on information entered by a user [paragraph 16]).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with wherein the arrival tolerance indicator is received from a user and the arrival tolerance indicator comprises at least one of a total travel time to the destination or a target arrival time as taught by Passinger so that the user can be made aware the target arrival time.
	Regarding Claim 20. Kamajaya in combination with Passinger, Ehlers, and Kuciska teaches the computer program product of Claim 15.
	Kamajaya also teaches:
	wherein an alternative route is within the arrival tolerance in an instance an increase in the total time of travel to the destination over the projected route is less than the time threshold (the camera sharing program determines at least one alternate route, and the alternate route can be created based on the shortest travel time [paragraph 61]. At step 604 of FIG. 6, the system determines whether the rate of traffic satisfies a traffic rate threshold based on performing image analysis and statistical analysis on the set of traffic data. The invention is intended to, among other things, allow a user to better detect high traffic congestion and allow for more efficient time management by a user safely avoiding traffic congestion [paragraph 17]. The route generation process may terminate if the program determines that the received set of traffic data does not satisfy a traffic rate threshold, but if the camera sharing program determines that the received set of traffic data satisfies the traffic rate threshold, the program may continue to determine at least one alternate route at step 606 [paragraph 59], and because steps 604 and 606 are a response to receiving traffic data at step 602, this process can be repeated when the program receives new traffic data. Additionally, this process includes determining whether the rate of traffic satisfies the traffic rate threshold based on performing image analysis and statistical analysis on a set of traffic data [FIG. 6, numeral 604], and the system can determine at least one alternate route option based on the set of traffic data [FIG. 6, numeral 606], and the at least one alternate route can be created based on the shortest travel time, where the determined alternate routes can start at the current location of the vehicle and end at any location entered by the user [paragraph 61]. This means that the alternative route is within the traffic rate threshold in an instance where an increase in the average traffic rate will lead to an increase in the total time of travel to destination over the projected route).
	Kamajaya does not teach: 
	the time threshold is an arrival tolerance.
	However, Passinger teaches:
	the time threshold is an arrival tolerance (a method of displaying information on a display device of an aircraft, comprising: receiving data indicating a point selected from a trajectory of a flight path; determining an estimated time of arrival minimum and an estimated time of arrival maximum based on the point [Claim 1]; and further comprising receiving a required time of arrival tolerance [Claim 8]. An estimated time of arrival (ETA), required time of arrival (RTA), and the arrival tolerance can be displayed on the user interface shown in FIGS. 2A-2C at numeral 21, which reads on an arrival tolerance indicator, and the time of arrival related information is based on the flight path data and the user input [paragraph 25], so the route displayed is within the arrival tolerance).
	It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Kamajaya with the time threshold is an arrival tolerance as taught by Passinger so as to allow the route guidance system to operate within a tolerance in case there is an unanticipated issue on the road or heavier traffic than the system could reasonably predict.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664